Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are currently pending

Response to Arguments
Applicant’s arguments, filed 2/19/2020, with respect to the rejection(s) of claim(s) 1-18 have been fully considered. 
Regarding claims 1-5 and 12-17, applicant argues the sensor in Cooley is not analogous to those of Schmidt and Niwa.  In response to applicant's argument that Cooley is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Schmidt teaches an LVDT for use on an actuator (Col 1 lines 13-21). Niwa teaches a shield for compensating external magnetic flux and radiation of a linear displacement sensor (Col 3 lines 5-11). While Cooley teaches a different type of sensor, the teachings of shielding material for cancellation of external signals would certainly have been pertinent to the problem both of Schmidt in view of Niwa as well as the applicant’s application. Cancelling external signals is explicitly stated as a problem in Niwa and is also present in Schmidt as there is teaching of connection to an actuator. Similar arguments apply to the arguments of claim 7 as well because similarly to Schmidt, Lukito is for detection of an actuator (Col 3 lines 6-9) which results in the similar problem above. 

Regarding claims 6 and 18 applicant further argues against examiners motivation for combining the added materials of Luercho. Response to applicant's argument that augmentitng the mu-metal of Cooley would not have produced a more durable metal, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). While not explicitly stated by Luercho it is well know that adding different materials to an alloy may increase durability of the metal and therefor it would have been obvious to at least try addition of the claimed materials as combined below. 

Regarding claim 8, applicant’s arguments have been considered and are persuasive. The rejection has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (Newly cited by Examiner 4,678,991) in view of Niwa (newly cited by examiner 7,679,361) in view of Cooley (2014/0265580 as cited by applicant).
Regarding claim 1, Schmidt teaches an actuator assembly (Fig 1) comprising: an actuator (mounted to actuator, Col 3 lines 6-9) configured to move a rod (50); and 
a variable differential transformer (40) situated adjacent to the actuator (mounted to actuator, Col 3 lines 6-9), the VDT comprising: 
a core (48) coupled to the rod such that movement of the rod causes a corresponding movement of the core (Col 3 lines 34-45]); 
a plurality of windings (42, 44, 46) that surround the core (Fig 1) for measuring displacement of the core (Fig 2 showing relationship between displacement and output); and 
a housing (47) that surrounds the plurality of windings (shown in Fig 1), 
Schmidt does not explicitly teach wherein the shield shields the windings from a magnetic field of the actuator.
Niwa however teaches a similar assembly (Fig 1B) including a shield (5) that shields the windings from external magnetic fields (E) surrounds the position sensor including the windings (1, Fig 1B). 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the assembly housing of Schmidt to include the shield of Niwa which would result in 
Schmidt in view of Niwa does not explicitly teach the shield having a maximum permeability of 50,000 - 500,000.
Regarding claim 2, Schmidt in view of Niwa does not explicitly teach wherein the shield has a maximum permeability of at least 60,000.
Regarding claim 3, Schmidt in view of Niwa does not explicitly teach wherein the shield has a maximum permeability of at least 70,000.
Regarding claim 4, Schmidt in view of Niwa does not explicitly teach wherein the shield has a maximum permeability of at least 75,000.
Regarding claim 5, Schmidt in view of Niwa does not explicitly teach wherein the shield comprises nickel and iron.
Cooley however teaches a similar assembly (barrier see [0156-0158]) including wherein the shield has a maximum permeability of 50,000-500,000 and at least 75,000 (see [0159] 80,000-100,000) and wherein the shield comprises nickel and iron (nickel-iron alloy [0159]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the assembly of Schmidt in view of Niwa to include the shielding material of Cooley in order to better screen static and low frequency magnetic fields as suggested by Cooley (see [0159])

Regarding claim 12, Schmidt in view of Niwa in view of Cooley teaches the actuator assembly of claim 1, and Schmidt further teaches wherein: 

the VDT is a rotary variable differential transformer (RVDT) (see Col 1 line 28) and the core is coupled to the rod such the core and the rod corotate about the longitudinal axis (Shown in Fig 1); and 
the plurality of windings surround the core for measuring rotational displacement of the core (Fig 1 showing coils surrounding core).

Regarding claim 13, Schmidt teaches a method of configuring a variable differential transformer (VDT) (Fig 1), comprising: 
situating a VDT (10) adjacent to an actuator (mounted to actuator, Col 3 lines 6-9), the VDT comprising a core (48) and a plurality of windings (42, 44, 46) that surround the core for measuring displacement of the core (Fig 2 showing relationship between displacement and output): 
coupling an actuator rod of the actuator (50) to the core such that movement of the rod causes a corresponding movement of the core (shown attached in Fig 1): and 
situating a housing (47) around the plurality of windings (Fig 1)
situating a shield (20) at the plurality of windings, the shield configured to shield the plurality of winding score from a magnetic field of the actuator (see [0026]).
Schmidt does not explicitly teach a shield configured to shield the windings score from a magnetic field actuator.
Niwa however teaches a similar method (Fig 1B) including a shield (5) that shields the windings from external magnetic fields (E) surrounds the position sensor including the windings (1, Fig 1B). 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method and housing of Schmidt to include the shield of Niwa which would result in shielding from magnetic fields generated by the actuator as claimed since the actuator of Schmidt is 
Schmidt in view of Niwa does not explicitly teach the shield having a maximum permeability of 50,000 - 500,000.
Regarding claim 14, Schmidt in view of Niwa does not explicitly teach wherein the shield has a maximum permeability of at least 60,000.
Regarding claim 15, Schmidt in view of Niwa does not explicitly teach wherein the shield has a maximum permeability of at least 70,000.
Regarding claim 16, Schmidt in view of Niwa does not explicitly teach wherein the shield has a maximum permeability of at least 75,000.
Regarding claim 17, Schmidt in view of Niwa does not explicitly teach wherein the shield comprises nickel and iron.
Cooley however teaches a similar method (barrier see [0156-0158]) including wherein the shield has a maximum permeability of 50,000-500,000 and at least 75,000 (see [0159] 80,000-100,000) and wherein the shield comprises nickel and iron (nickel-iron alloy [0159]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Schmidt in view of Niwa to include the shielding material of Cooley in order to better screen static and low frequency magnetic fields as suggested by Cooley (see [0159]).

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Niwa in view of Cooley in view of Luercho (2007/0272179).
Regarding claims 6 and 18, Schmidt in view of Niwa in view of Cooley teaches the actuator assembly of claims 5 and 17, but does not explicitly teach wherein the shield comprises non-zero 
Luercho however teaches a similar assembly (Fig 4) wherein the shield (95) comprises non-zero amounts of carbon, silicon and manganese, each non zero amount is less than 1% of the composition of the shield (see [0075])
It would have been obvious to one of ordinary skill in the art at the time of the effectively field date to modify the assembly of Schmidt in view of Niwa in view of Cooley to include the chemical makeup of Luercho in order to provide sufficient permeability while increasing the strength and durability of the shield resulting in a longer operational lifespan.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukito (2017/0219394) in view of Niwa in view of Cooley.
Regarding claim 1, Lukito teaches an actuator assembly (Fig 3) comprising;
an actuator (190) configured to move a rod (Shown in Fig 3) and
a variable differential transformer (192) situated adjacent to the actuator (Fig 3), the VDT comprising:
a core (see [0029] necessary for operation of VDT) coupled to the rod such that movement of the rod causes a corresponding movement of the core (see [0029]);
a plurality of windings that surround the core for measuring displacement of the core (see 11a and 11b showing LVDT); and
Lukito does not teach a shield that surrounds the plurality of windings and shields the plurality of windings from a magnetic field of the actuator.
Niwa however teaches a similar assembly (Fig 1B) including a shield (5) that completely surrounds the position sensor including the windings (1, Fig 1B).

Lukito in view of Niwa does not explicitly teach the shield having a maximum permeability of 50,000 - 500,000.
Cooley however teaches a similar method (barrier see [0156-0158]) including wherein the shield has a maximum permeability of 50,000-500,000 and at least 75,000 (see [0159] 80,000-100,000).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Lukito in view of Niwa to include the shielding material of Cooley in order to better screen static and low frequency magnetic fields as suggested by Cooley (see [0159]).

Regarding claim 7, Lukito in view of Niwa in view of Cooley teaches the actuator assembly of claim 1, and Lukito further teaches wherein: the actuator is a linear actuator (190) comprising at least one stator that surrounds a portion of the rod and is configured to move the rod along a longitudinal axis (118); 
the VDT is a linear variable differential transformer (LVDT) (LVDT 192) that is situated radially outward of the longitudinal axis (Fig 3), the LVDT comprising a core coupled to the rod such that axial movement of the rod by a distance in a direction moves the core by the same distance in the same direction (See Fig 11B); and 
the plurality of windings surround the core for measuring linear displacement of the core (see [0029]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukito in view of Niwa in view of Cooley in view of Daniels (2018/0252553).

Daniels however teaches a similar assembly (Fig 2a) including wherein the LVDT is one of a plurality of LVDTs (dual parallel LVDT see [0038]) that are each coupled to the rod (by 215) such that axial movement of the rod by a distance in a given direction moves cores of the plurality of LVDTs by the same distance in the same direction, each LVDT adjacent to the linear actuator and radially outward of the longitudinal axis (see [0039]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the assembly of Lukita in view of Niwa in view of Cooley to include the second LVDT and corresponding structures of Daniels in order to prevent rotation of the LVDT sensor as well as providing more accurate information by a second LVDT. 

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
a transfer plate that couples the rod to the core, wherein the transfer plate is mounted to the rod and to an extension rod that extends from and is coaxial with the core.
Claims 9 and 10 are also objected to as allowable for their dependence on and further limiting of claim 8.

The following relevant art was found based on the updated search:
Badoux (2009/0242200) teaches the magnetic shield of the present invention is placed (much) closer to the transmitter. It has been found, however, that the measurements at the measurement side are not substantially disturbed by the presence of a shield of mu-metal or ferrite, if the shield is properly fixed against movement. It is believed that this is due to the fact that mu-metal has a resistivity of the order of 0.5-0.7 10.sup.-6 .OMEGA..m, a factor of 2-4 higher than carbon steel that is typically inspected. Eddy currents that are induced in the mu-metal by a pulsed eddy current measurement are therefore dampened out fast enough in order to not disturb the measurement of a carbon steel inspection object.
Heanjia Super-Metals Co. (Mumetal Magnetic Shielding) The primary use of Mumetal alloy is in shielding equipment from magnetic field. It is used in electric power transformers that are comprised of Mumetal shells to avoid them get influenced by the neighbor circuits. The hard disks that have Mumetal backside to the magnets are discovered in the drive to avoid the magnetic field from the disk.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         
/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867